TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00224-CV



     Mark McCandless, Joe Petrocelli, and Powell Lane Plaza Partnership, Appellants

                                                 v.

                          Metal Building Components, L.P., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN401001, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            M E M O R A N D U M O P I N I ON


               Pursuant to their mediated settlement agreement, the parties have filed a joint motion

to abate this appeal so that they can effectuate that settlement agreement. We grant the motion and

abate this appeal until May 24, 2005, by which date the parties will notify the Court whether they

have fulfilled the terms of their settlement agreement and will either move to dismiss, move to

continue the abatement, or resume the normal course of their appeal.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: April 5, 2005